id office uilc cca-10191449-10 -------------- number release date from ----------------- sent monday pm to ------------------ cc ---------------- subject retention of payment made by successor_corporation ----------------------- ----------- generally a maryland corporation that acquires the assets of another corporation does not acquire the other corporation’s liabilities nissen corp v miller a 2d md four exceptions to this general_rule exist there is an express or implied agreement that the purchasing company will assume the liabilities the purchase results in a consolidation or merger the successor entity is a mere continuation of the predecessor entity1 and the transaction was fraudulent made in bad faith or there was insufficient consideration for the transaction id if any of the four exceptions exist then a court will impose successor liability upon the purchasing company here there was no express or implied agreement that company b would assume company a’s responsibilities because the sales agreement between the companies specifically stated that company a’s shareholders were personally responsible for company a’s prior tax_liabilities however without more specific information about the transaction between company a and company b it is impossible to determine whether company b should be liable for company a’s tax debt as company a’s successor regardless the internal_revenue_code only authorizes the service to issue a refund when an overpayment exists and to issue the refund to the person who made the overpayment sec_6402 284_us_281 an overpayment is any amount in excess of a tax_liability or any amount assessed or collected after the expiration of the applicable limitations_period sec_6401 332_us_524 reh’g denied 333_us_850 here there is no overpayment because company b paid an owed tax_liability as a result company b’s payment did not create an overpayment because the service is only authorized to make a refund if an overpayment exists and because no overpayment successor liability under a continuity of entity_theory exists when there is a continuation of directors and management shareholder interest and inadequate consideration for the purchase of the defunct company acad of irm v lvi envtl servs inc a 2d md the corporate entity rather than the business operation must continue to exist in order to impose successor liability id pincite exists here the service cannot refund company b the money it paid to satisfy company a’s tax_liability sec_7426 authorizing suits by third parties is the only avenue for a third party regarding a taxpayer’s liability see eg 520_f3d_1051 9th cir 545_f3d_298 5th cir however neither sec_7426 nor u s c sec_1346 conferring jurisdiction on district courts to hear refund suits provide for a third party to bring a refund_suit when the third party voluntarily paid a taxpayer’s liability therefore company b does not have standing to bring a refund_suit for the payment it made to satisfy company a’s tax_liability in similar cases third parties that sought a refund of taxes paid to satisfy his company’s tax_liability have been found to have no standing by some district courts but standing in other district courts 851_fsupp_696 w d pa finding that the plaintiff had standing to seek a refund of taxes paid_by plaintiff to satisfy company’s liability richard craig krause p c v united_states wl w d mich finding that the plaintiff had no standing to seek a refund however these cases are both prior to the decisions in first american title insurance co and wagner which establish sec_7426 as the exclusive avenue for third parties to challenge assessments against taxpayers therefore should company b file a refund_suit in district_court it is most likely that the district_court would hold that company b has no standing to bring such a refund_suit please let me know if you have any questions or concerns ----------------------- ------------ ------------- ------------------ ------------------
